266 F.2d 233
S. W. RICHARDSON, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 17049.
United States Court of Appeals Fifth Circuit.
April 17, 1959.

Petition for Review of Orders of the Federal Power Commission.
Gene M. Woodfin, J. Evans Attwell, Houston, Tex.  (Vinson, Elkins, Weems & Searls, Houston, Tex., on the brief), for petitioner.
William W. Ross, Atty., Howard E. Wahrenbrock, Solicitor, Willard W. Gatchell, Gen. Counsel, Federal Power Comm., Washington, D.D., for respondent.
Before TUTTLE, JONES and BROWN, Circuit Judges.
JONES, Circuit Judge.


1
This is a companion case to the four cases decided today which are styled Sun Oil Company v. Federal Power Commission, 5 Cir., 266 F.2d 222; Humble Oil & Refining Company v. Federal Power Commission, 5 Cir., 266 F.2d 235; Hunt Oil Company v. Federal Power Commission, 5 Cir., 266 F.2d 232; and Magnolia Petroleum Company v. Federal Power Commission, 5 Cir., 266 F.2d 234.


2
The factual situation is here different from the other cases in that, when Richardson's filing of the new contract as an initial rate schedule was rejected and his application for a new certificate was likewise rejected he appealed from the Commission's orders.  He did not, as did the petitioners in the companion cases, make an alternative filing of the new contract as a rate change.  This difference does nor require the application of any different principles than those upon which our decision was based in Sun Oil Company v. Federal Power Commission, supra.  For the reasons assigned in the opinion in that case, the orders of the Federal Power Commission are


3
Affirmed.


4
JOHN R. BROWN, Circuit Judge (dissenting).


5
For dissenting opinion see Sun Oil Company v. Federal Power Commission, 5 Cir., 1959, 266 F.2d 222, 227.